UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6744



RICHARD LEE HAYWOOD,

                                            Petitioner - Appellant,

          versus

DONALD GUILLORY, Warden,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Chief
District Judge. (CA-95-1161)


Submitted:   July 23, 1996                 Decided:   August 6, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Richard Lee Haywood, Appellant. Thomas Drummond Bagwell, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his petition brought under 28 U.S.C. § 2254 (1988), as
amended by Antiterrorism and Effective Death Penalty Act of 1996,

Pub. L. No. 104-132, 110 Stat. 1217. In his petition, Appellant

raised the following claims: (1) his attempted murder and malicious

wounding convictions violate the Double Jeopardy Clause; (2) his

indictments were defective; (3) his arraignment was improperly

conducted; and (4) there was insufficient evidence to support his
conviction for breaking and entering, first degree murder, and
abduction. We have reviewed the record and the district court's

opinion and find no reversible error as to the dismissal of claims

(1) and (2). Accordingly, we deny a certificate of appealability

and dismiss these claims on the reasoning of the district court.

Haywood v. Guillory, No. CA-95-1161 (E.D. Va. Apr. 11, 1996).

     Upon further review, we find claim (3) and all but the

breaking and entering count in claim (4) to be non-exhausted and

procedurally defaulted under the rule in Slayton v. Parrigan, 205
S.E.2d 680 (Va. 1974), cert. denied, 419 U.S. 1108 (1975). Turning
then to the only remaining claim, we find that, taking the evidence

adduced at trial and its logical inferences in the light most

favorable to the Government, a reasonable fact-finder could have

found Appellant guilty of violating Va. Code Ann. § 18.2-92 (Michie

1995 Supp.) beyond a reasonable doubt. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal. We dispense with

oral argument because the facts and legal contentions are adequate-

                                2
ly presented in the materials before the court and argument would

not aid the decisional process.




                                                       DISMISSED




                                  3